                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:18-CR-28
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
GREGORY A. JACKSON,                         :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 30th day of October, 2018, upon consideration of the

government’s motion (Doc. 50) in limine seeking to preclude defendant Gregory

Jackson (“Jackson”) from presenting an entrapment defense, wherein the

government argues that Jackson cannot meet his prerequisite burden of production

to present an entrapment defense and receive an entrapment instruction, and the

motion having been fully briefed, (Docs. 51, 55), and the court observing that

entrapment occurs when (1) the government induces a defendant to commit a

crime, and (2) the defendant was not otherwise predisposed to commit that crime,

United States v. Dennis, 826 F.3d 683, 690 (3d Cir. 2016) (citation omitted); United

States v. Wright, 921 F.2d 42, 44 (3d Cir. 1990), and the court further observing that

a defendant seeking to raise an entrapment defense “has the burden of producing

evidence of both inducement and non-predisposition to commit the crime,” Wright,

921 F.2d at 44 (citing United States v. Fedroff, 874 F.2d 178, 182 (3d Cir. 1989)), and

that when a defendant meets this burden of production, the government must then

“prov[e] beyond a reasonable doubt that it did not entrap the defendant,” id.

(citation omitted), and it appearing that trial courts often defer ruling on whether a
defendant has met the burden of production required for an entrapment defense

until after the presentation of all the evidence at trial, see, e.g., Dennis, 826 F.3d at

690; Wright, 921 F.2d at 44; cf. United States v. Senke, No. 3:16-CR-373, 2017 WL

4159795, at *1 (M.D. Pa. Sept. 19, 2017), and the court determining that the

government’s request is premature, as the court currently has an insufficient basis

to assess whether Jackson has met his burden of production to entitle him to an

entrapment defense,1 and that determinations of this nature are best reserved for

trial to allow the court to rule based on the panoply of evidence presented by both

parties, and the court concluding that the best and most appropriate course is to

deny the government’s motion without prejudice to the government’s right to

reassert its objection at a more appropriate time, it is hereby ORDERED that:

       1.     The government’s motion (Doc. 50) in limine is DENIED without
              prejudice to the government’s right to reassert its objection to an
              entrapment defense instruction.

       2.     Jackson may not argue an entrapment defense to the jury unless and
              until the court determines he has met his burden of production
              entitling him to such a defense.


                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania




       1
        Neither the government nor Jackson presents any evidentiary support for
the factual assertions in their respective briefs. (See Docs. 51, 55).
